Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 01/19/2021. In virtue of this communication, claims 17, 22 are canceled; claims 16, 18, 21, 23 are amended. Claims 1 – 10, 16, 18 – 21, and 23 – 25 are pending in this office action.
Reasons for Allowance
2.	In view of amended claims and further search, Claims 1 – 10, 16, 18 – 21, and 23 – 25 are allowable over the prior art of record.
3.	The following is an Examiner’s statement of reasons for allowance: 
Kumar et al. (2018/0176389) is the closest prior art to the application invention, which discloses a method, performed in a PCRF, for managing subscription to policy counters maintained at an Online Charging System (OCS), wherein the PCRF is operable to communicate with the OCS over an Sy reference point, receiving a Multiple Users subscription trigger from a network operator, the Multiple Users subscription trigger identifying a reference network policy and a subject network policy and sending a Spending Limit Request (SLR) command to the OCS, the SLR command specifying an identifier of a subject policy counter for the subject network policy and specifying application of the SLR command with respect to the subject policy counter to all ongoing Sy sessions between the PCRF and the OCS which already include a subscription to a policy counter for the reference network policy; receiving a Spending Limit Answer 
	Zait (2016/0321702) discloses a wireless telecommunication system utilize multiple network slices, each of which may implement a different core network; in order to route initial attach requests to appropriate network slices and corresponding core networks, a mobility management component sends a received initial attach request to a network slice selector, which queries a selection policy function to obtain a designation of a particular network slice to which the attach request should be directed.
	McCarley et al. (2018/0262625) discloses a UE attached to ePC network, PCRF initiate a Sy interface session with OCS and submit a (SLR) message, OCS respond to message by providing to PCRF a corresponding SLA message. Additionally, or alternatively, OCS may initiate a Sy interface session with PCRF and submit a Spending-Status-Notification-Request (SNR) message, PCRF respond to message by providing to OCS a corresponding Spending-Status-Notification-Answer (SNA) message, and a new AVP, referred to as an "OCS-Account-ID AVP" is 
However, the prior art of record fails to disclose singly or in combination to render obvious that a first interface between the policy control server and the account charging server that supports a first transaction based on Diameter protocol that includes a first request from the policy control server to the account charging server and a first response from the account charging server to the policy control server; wherein a first Attribute Value Pair (AVP) is defined for the first response to identify a charging rule, and a second AVP is defined for the first response to identify a network slice that is mapped to the charging rule, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645